IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 39978

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 570
                                                 )
         Plaintiff-Respondent,                   )     Filed: July 9, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
MARK J. FIXMER,                                  )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
         Defendant-Appellant.                    )     BE CITED AS AUTHORITY
                                                 )

         Appeal from the District Court of the Sixth Judicial District, State of Idaho,
         Caribou County. Hon. Mitchell W. Brown, District Judge.

         Judgment of conviction and unified sentence of six years, with a minimum period
         of confinement of three and one-half years, for felony possession of
         methamphetamine, affirmed; order denying I.C.R. 35 motion for reduction of
         sentence, affirmed; fee imposed in judgment of conviction, vacated and
         case remanded.

         Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
         Appellate Public Defender, Boise, for appellant.

         Hon. Lawrence G. Wasden, Attorney General; John C. McKinney, Deputy
         Attorney General, Boise, for respondent.
                   ________________________________________________

                      Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                  and GRATTON, Judge

PER CURIAM
         Mark J. Fixmer was convicted of felony possession of methamphetamine, Idaho Code
§ 37-2732(c)(1). The district court sentenced Fixmer to a unified term of six years, with a
minimum period of confinement of three and one-half years. Fixmer filed an Idaho Criminal
Rule 35 motion, which the district court denied. Fixmer appeals. Fixmer also challenges the
district court’s imposition of an $800 fee to the Sixth District Court Fund for maintenance of the
court.



                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Fixmer’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Lastly, Fixmer contends that the district court erred in imposing a fee of $800 at
sentencing, which the court described as “reimbursement to the Sixth District Court Fund for
maintenance of the court.” In the written judgment of conviction, this fee was denominated a fee
for “supervision of probation.” Fixmer contends that no authority exists for imposition of such a
fee in his case. The State concedes error on this point, stating that “the State has been unable to
find any statutory authority for the imposition of an $800 fee for Sixth District Court
maintenance costs.” This Court likewise has found no authority for imposition of such a fee.
Even if this fee is classified as one for supervision of probation, it is impermissible in this case
because Fixmer was not placed on probation, and because Idaho law authorizes the court to
impose probation fees only for supervised probation in a misdemeanor case, see I.C. § 31-
3201D. Even in that circumstance, the fee may not exceed the monthly amount authorized by
I.C. § 20-225. For a person on felony probation, the probation supervision fee is determined by


                                                     2
the Board of Correction, subject to the maximum set by statute. I.C. § 20-225. There being no
apparent authorization for the $800 fee imposed by the district court on Fixmer, that component
of the judgment of conviction must be vacated.
       Accordingly, Fixmer’s sentence and the district court’s order denying his Rule 35 motion
are affirmed. The provision in the judgment of conviction imposing an $800 fee for “supervision
of probation” is vacated and the case remanded to the district court for entry of an amended
judgment of conviction omitting that fee.




                                                 3